DETAILED ACTION
Claims 1-5, 11-15 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior arts found do not teach the limitation “....determining a valid digital signal from the high and low level signals; and displaying a waveform image of the valid digital signal” in combination with all other claim limitations. Independent claim 11 also recite similar limitations as in claim 1, and is allowed for the same reason.  Regarding the closest prior arts found, for example, Wong-Lam et al. (US Patent No. 6,418,386) (hereinafter Wong) teaches an oscilloscope that sense the current and/or voltage at a node in a circuit and to determine from the waveform histogram the high and low values in the waveform, however, Wong does not teach determining a valid digital signal from the high and low signal and to display a waveform image of the valid digital signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174